Title: To Alexander Hamilton from James McHenry, [10 November 1798]
From: McHenry, James
To: Hamilton, Alexander



War Department [November 10, 1798]
My dear Hamilton.

I received your letter of yesterday this morning at 5 o’clock. mr wolcott will send instructions by the express to secure the powder provisionally for the public. We do not absolutely want the article, and could go on for some time without it. I think it right however that it should not leave the country.
Yours affectionately

Alexr Hamilton

